DocuSign Envelope ID: E440C024-9392-416F-8777-C7D2B2CF3994
         Case 2:20-cv-10540-JVS-JEM Document 53-2 Filed 12/08/20 Page 1 of 2 Page ID #:616




       1    PARAG L. AMIN (Bar No. 281133)
            LAW OFFICE OF PARAG L. AMIN, P.C.
       2    5901 W. Century Blvd., Suite 1500
            Los Angeles, CA 90045
       3    Tel: (213) 293-7881
            Fax: (213) 986-3563
       4    Email: parag@lawpla.com
       5    Attorneys for Defendants
            THE PERFECT PART INC.
       6    ADAM ZINKER
            CORY ZINKER
       7
       8
                                    UNITED STATES DISTRICT COURT FOR
       9
                                     CENTRAL DISTRICT OF CALIFORNIA
      10
      11    3M COMPANY,                                      Case No.: No. 2:20-cv-10540-JVS-JEM
      12                                                     DECLARATION OF ADAM
                             Plaintiff,                      ZINKER IN SUPPORT OF
      13         vs.                                         STIPULATION TO MODIFY
            THE PERFECT PART INC.,                           TEMPORARY RESTRAINING
      14                                                     ORDER
            ADAM ZINKER,
      15    CORY ZINKER.
      16
                             Defendants.
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26

                                                      1
                  DECLARATION OF ADAM ZINKER IN SUPPORT OF STIPULATION TO MODIFY TEMPORARY
                                             RESTRAINING ORDER
DocuSign Envelope ID: E440C024-9392-416F-8777-C7D2B2CF3994
         Case 2:20-cv-10540-JVS-JEM Document 53-2 Filed 12/08/20 Page 2 of 2 Page ID #:617




       1                                DECLARATION OF ADAM ZINKER
       2             I, ADAM ZINKER, hereby declare as follows:
       3             1.      I am currently twenty-eight years old; and, if called upon to testify as
       4    to the matters herein I could and would competently do so. The following
       5    declaration is based on my personal knowledge.
       6             2.      I am the president of THE PERFECT PART, INC. (“PERFECT
       7    PART”).
       8             3.      I have performed a reasonable inquiry into the finances of PERFECT
       9    PART relating to the sale of any 3M-branded products related to this lawsuit.
      10             4.      I hereby represent and declare that based on a reasonable inquiry into
      11    the net profit of PERFECT PART from the sale of any 3M-branded products at
      12    issue in this lawsuit is approximately $20,621.62.
      13             5.      PERFECT PART’s PayPal account is not used to receive money from
      14    sales, and thus, does not contain any funds from the sale of any 3M-branded
      15    products.
      16
      17             I declare under the penalty of perjury under the laws of the United States of
      18    America that the foregoing is true and correct.
      19
      20    Executed on December 8, 2020 in Sherman Oaks, California.
      21
      22
      23                                                     ________________________________
                                                             Adam Zinker
      24
      25
      26

                                                      2
                  DECLARATION OF ADAM ZINKER IN SUPPORT OF STIPULATION TO MODIFY TEMPORARY
                                             RESTRAINING ORDER
